Citation Nr: 1506361	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for glaucoma, claimed as secondary to rheumatoid arthritis.

2.  Entitlement to an initial compensable evaluation for Sjrogren's disease with dry mouth and eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his May 2010 substantive appeal, the Veteran requested a hearing before  a Veterans Law Judge at the RO.  Such hearing was scheduled for May 1, 2014.  The Veteran failed to report for the scheduled hearing and has not requested that his hearing be rescheduled.

In July 2014, the Board remanded the appeal for additional development of the record.  While the appeal was in remand status, service connection was granted for pericarditis and pleuritis and for depression.  As the allowance of service connection constitutes a full grant of the benefits sought on appeal, the Board will no longer address these issues.  

In a December 2014 statement, the Veteran appears to have raised the issue of entitlement to special monthly compensation.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

As noted, the AOJ granted service connection for pericarditis and pleuritis as well as for depressive disorder in a December 2014 rating decision.  These were the only issues addressed by this rating decision.  Neither the Veterans Benefits Management System (VBMS) electronic file nor the Virtual VA (VVA) electronic file contains a Supplemental Statement of the Case (SSOC) addressing the remaining issues of entitlement to service connection for glaucoma or the evaluation of Sjrogren's disease.  Notably, the Veteran's representative remarked in December 2014 correspondence that the Veteran was generally contending missing issues with respect to a SSOC dated December 19, 2014.  Moreover, in the post-remand brief dated in January 2015, the representative expressed confusion as to why the AOJ issued a SSOC regarding service connection for a mental health disability (which was granted in a December 2014 rating decision), and did not include the issues that remain on appeal.  While it appears that a SSOC was issued, this document does not appear in the claims file.  Moreover, it appears that this SSOC did not include the issues that remain on appeal.  Following the development action described below, the AOJ should issue a SSOC regarding the issues remaining on appeal and afford the Veteran and his representative adequate time to respond.

With regard to the Veteran's claim of entitlement to service connection for glaucoma, a VA examiner stated in September 2014 that it was as likely as not that the Veteran's previous steroid treatment had aggravated his glaucoma.  She did not indicate whether she could establish a pre-aggravation baseline of the severity of the Veteran's glaucoma.  She further noted that she was not able to view the electronic record.  On December 18, 2014, the AOJ deferred a decision on the issue and indicated that the examiner should be contacted and requested to establish a baseline for the Veteran's glaucoma, if possible.  On December 19, 2014, the AOJ issued a rating decision; the code sheet appended to this rating decision notes that glaucoma was not subject to compensation.  In January 2015 the examiner was contacted via email and asked to provide a baseline of the severity of the Veteran's glaucoma prior to aggravation.  The record does not contain any response from the examiner.  Additionally, as noted, the record also does not contain any indication that this issue was readjudicated by the AOJ via an SSOC.

Regarding the evaluation of the Veteran's Sjrogren's disease, the Board's July 2014 remand directed that the Veteran be afforded a VA examination to address the severity of this condition.  The Board observed that the AOJ had evaluated the disability under the criteria for chronic conjunctivitis, but that because Sjrogren's disease is an autoimmune disorder also characterized by symptoms referable to the mouth and systemic symptoms such as fatigue, fever, joint pain, and swollen glands, it was unclear whether this disability was appropriately and fully addressed in the rating pursuant to evaluation of the eyes.  The Board concluded that a comprehensive rheumatology examination should be carried out to determine the extent of this disease and allow for its proper evaluation.  The Board specified that all manifestations of the Veteran's Sjrogren's disease should be described, and their severity assessed.  While the Veteran was subsequently afforded both eye and non-degenerative arthritis examinations, neither examiner specifically addressed the symptoms attributable to Sjrogren's disease.  Additionally, as noted, the record also does not contain any indication that this issue was readjudicated by the AOJ.

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because of the deficiencies discussed above, additional action is required on the part of the AOJ.  Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the examiner who conducted the September 2014 VA eye examination and provide her with access to the Veteran's electronic record.  If the September 2014 examiner is unavailable, the request should be forwarded to a similarly qualified clinician.  If it is determined that an additional examination is required, such should be scheduled.

The examiner should be asked to review the record as well as her September 2014 report, and provide a baseline of the severity of the Veteran's glaucoma prior to aggravation by medication prescribed for his rheumatoid arthritis.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Schedule the Veteran for a VA rheumatology examination by a clinician with the appropriate expertise to determine the extent and severity of his service-connected Sjrogren's disease.  The electronic record should be made available to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should describe all current manifestations of the Veteran's service-connected Sjrogren's disease, to include their severity.  In this regard, the examiner should indicate whether there are symptoms referable to the mouth, and systemic symptoms such as fatigue, fever, joint pain, and swollen glands that result from the Veteran's Sjrogren's disease.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






